Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered June 1, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in denying his request to charge the jury as to identification. We note that the trial court did not err in refusing to so charge as the defendant was apprehended "red handed” and there was no issue presented as to identification (cf. People v Whalen, 59 NY2d 273, 279; People v Smith, 100 AD2d 857, 858, lv denied 62 NY2d 810). Moreover, even if we were to accept the defendant’s argument, reversal would not be warranted in light of the overwhelming proof of the defendant’s guilt.
We have considered the defendant’s remaining contentions, including those contained in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.